Exhibit 10.1 AMENDMENT NO.1 TO THE EXCHANGE AGREEMENT This AMENDMENT NO.1 (this “Amendment”) to the Exchange Agreement, is made and entered into as of August 30, 2016, by and among Planet Fitness, Inc. (the “Company”), Pla-Fit Holdings, LLC (“Pla-Fit LLC”), and the holders of Holdings Units (as defined in the Exchange Agreement) and shares of Class B Common Stock (as defined in the Exchange Agreement) (each, a “Holder,” and together the “Holders”). RECITALS WHEREAS, the Company, Pla-Fit LLC and the Holders entered into that certain Exchange Agreement, dated as of August 5, 2015 (the “Exchange Agreement”), pursuant to which the Holders were granted the right to exchange their existing Holdings Units together with shares of Class B Common Stock for shares of Class A Common Stock (as defined therein), on the terms and subject to the conditions set forth therein; WHEREAS, the parties hereto are concurrently entering into an amendment to that certain Registration Rights Agreement, dated as of August 5, 2015; WHEREAS, the Exchange Agreement may be amended by the Holders of Holdings Units holding a majority of the then outstanding Common Units (as defined therein) and, combining their interests, TSG PF Investment L.L.C., TSG PF Investment II L.L.C., TSG PF Co-Investors A L.P. and TSG6 AIV II-A L.P. currently hold a majority of the Common Units; and WHEREAS, pursuant to Section 4.6 of the Exchange Agreement, the parties hereto wish to amend the Exchange Agreement as hereinafter provided; NOW, THEREFORE, in consideration of the mutual covenants and undertakings contained herein and for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: SECTION 1.Definitions.Capitalized terms used but not defined in this Amendment have the meanings given to them in the Exchange Agreement.
